Title: To George Washington from Colonel Rufus Putnam, 10 February 1778
From: Putnam, Rufus
To: Washington, George



Sir
Albany 10th February 1778

I find myself under the Necessity of Applying for my Commission as Engineer, which I Neglected when Opportunity Offered with more Conveniance than at present while in New York, after the Evacuation your Excellency had such a Multiplicity of Buisiness on hand and of more Importance, and still Omitted Applying, untill being seperated and find a great III Conveniance attends my not haveing it.
By my Appointment in General Orders, August 12th 1776, and by your Excellency’s letter August 11th I had the Rank of Colonel Confered on me by the Honorable the Continental Congress—I believe Sir you will be satisfyed I ought to hold the same Rank from the time so Specifyed in your order, and not be Deprived of it for the want of the Commission, and hope your Excellency will be pleas’d to send it by the first Opportunity your Compliance will ever be Acknowledged with Gratitude by Your Excellency’s Most Obedient Hhble servt

R. Putnam

